Citation Nr: 1544028	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	R. Scott Walker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran's service personnel records do not show that he had service in the Republic of Vietnam.
  
2. The competent, probative evidence does not reflect that the Veteran was exposed to Agent Orange or other herbicides during active duty.

3. The competent, probative evidence does not demonstrate that diabetes mellitus, type II, is related to active duty or manifested to a compensable degree with one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record includes the Veteran's service treatment records, identified private treatment records, VA treatment records, and lay evidence.  The RO requested that the United States Army and Joint Services Records Research Center (JSRRC) and Air Force Historical Records Agency attempt to verify the Veteran's exposure based on his reports.  The JSRRC received and provided a negative response from the Defense Personnel Records Information Retrieval System, and the RO also received a negative response from the Air Force Historical Records Agency.

The Board notes the Veteran was not provided a VA examination in connection with his claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The record demonstrates a diagnosis of diabetes mellitus, type II, during the pendency of the appeal.  However, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of diabetes mellitus, type II, during active duty or for many years after the Veteran's separation from service.  Further, as discussed in greater detail below, the competent, probative evidence does not support a relationship between the Veteran's diabetes mellitus, type II, and active duty.  As a result, the Board finds the evidence does not demonstrate that diabetes mellitus, type II, may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his reports of exposure to herbicides and the history of his symptoms.  The VLJ also identified the elements necessary to substantiate the claim.  Although the Veteran was not assisted at the hearing by his representative, he agreed to proceed with the hearing and demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim has been identified by the Veteran or his representative, and neither has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that he has diabetes mellitus, type II, as the result of in-service exposure to herbicides.  Specifically, he reports that during his service at Anderson Air Force Base on Guam, he picked up trash along the perimeter where herbicides were used to keep the brush under control.  The Veteran also states that he used to lie along the perimeter and take pictures.  Further, he reports that he worked on planes that were flying into and out of Vietnam that might have been exposed to Agent Orange.  The Veteran also presents evidence indicating that Anderson Air Force Base was contaminated with dioxins, pesticides, triethylene, and other soil and water toxins.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, certain disabilities, such as diabetes mellitus, will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent within one year after service.  

The law also provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

First, the Veteran does not assert that he served within the borders of the Republic of Vietnam, and his service personnel records do not reflect such service.  As such, the Board finds he is not entitled to the benefit of the presumption of herbicide exposure.  See Haas, 525 F.3d at 1197.  Rather, his service personnel records and the Veteran himself indicate that his foreign service included only time on Guam.  With respect to the Veteran's specific assertions regarding exposure on Anderson Air Force Base, the Board finds probative information from the Department of Defense (DoD) that does not reflect any herbicide testing, storage, or use sites on Guam.  Although there may have been some small, commercial herbicide use for brush or weed clearing activity around military bases at every location in the world, there is no record of such activity with DoD and no way to know the chemical content of any such non-tactical herbicide use.  Regarding certain articles indicating that Agent Orange may have been stored and/or used on Guam from 1955 to the late 1960s, first, the Board notes the Veteran's service on Guam did not begin until 1972, at least a year after the supposed use of herbicides.  Second, VA cannot locate any report from the Environmental Protection Agency or any other competent and credible expert report that identifies dioxin as one of the potential, significant toxins on Guam.  The main finding on Guam was ground water contamination from other sources, and VA has found no DoD or other resource material that shows dioxin contamination on Guam.  Therefore, the Board finds the competent evidence does not support the Veteran's claim of exposure to herbicides on Guam.

The Veteran also submitted a previous Board decision that granted presumptive service connection based on a veteran's exposure to herbicides during his service on Guam.  However, the Board notes that past opinions are non-precedential, and the decision as to one veteran can have no precedential weight in the decision for a different veteran.  38 C.F.R. § 20.1303 (2015).  The Veteran also submitted several news and medical articles in support of his claim.  Nevertheless, generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between a current disability and military service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966).

Additionally, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  Rather, a private treatment record reflects a new onset of diabetes mellitus, type II, in April 2009, approximately 34 years following the Veteran's separation from active duty.  The Veteran himself testified that physicians first diagnosed diabetes mellitus, type II, in 2003 and that there was no way to identify when he first developed diabetes mellitus, type II, as he had experienced similar symptoms for a while.  Even if the Board concedes an onset date of 2003, however, diabetes mellitus, type II, may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, this prolonged period without documentation of complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Furthermore, the Veteran does not assert that his diabetes mellitus, type II, began during active duty.  Here, the Veteran's assertions primarily focus on a relationship between his current disability and exposure to herbicides during active duty.  However, the post-service medical evidence does not include an etiological opinion relating the Veteran's diabetes mellitus, type II, to his active duty, to include exposure to herbicides.  The only evidence indicating an association between diabetes mellitus, type II, and active duty are the Veteran's own assertions.  Although the Veteran claims that his diabetes mellitus, type II, is related to in-service exposure to herbicides, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of diabetes mellitus, type II, is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether any exposure to herbicides caused the Veteran's diabetes mellitus, type II, does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of diabetes mellitus, type II.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In conclusion, the competent, probative evidence does not demonstrate that the Veteran served within the land borders or internal waterways of the Republic of Vietnam, and therefore, exposure to herbicides is not presumed.  In addition, the Board finds the competent, probative evidence does not demonstrate that the Veteran was actually exposed to herbicides during active duty.  Finally, the competent, probative evidence does not indicate that diabetes mellitus, type II, had its onset during active duty, manifested within one year of separation from service, or is otherwise related to active duty.  Accordingly, the claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


